DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 4, 6, 8-10, 12-18 and 20-23 in the reply filed on 01/12/2021 is acknowledged.
Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. App. Pub. No. 2010/0183504).

Regarding claim 1, Chen et al. teaches nanoparticles for used in vivo imaging which include quantum dots having a core/shell structure and an outer silica coating. (par. [0011-[0014]). The particles include CdSe core and shell materials such as ZnS, CdS and CdSe which would form a type-I quantum dot material. (par. [0014]).
Regarding claims 2-3, the thickness of the shell thickness is between 1-8 nm (par. [0081]) (1-10 monolayers, par. [0091]), which therefore substantially overlaps with the ranges of claims 2-3.
Regarding claims 4 and 6, Chen et al. teaches that the core may include CdSe. (par. [0014]).
Regarding claim 11, the silica coating has a thickness of 0.1-20 nm (par. [0095]).
Regarding claims 13-14, Chen et al. teaches mixing the nanoparticles with a polymeric resin material such as polyethylene glycol (par. [0008]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8-10, 12-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. App. Pub. No. 2015/0021548) in view of Kurtin (U.S. App. Pub. No. 2014/0049155).
Regarding claims 1 and 4-6, Liu et al. teaches semiconductor nanocrystals and methods of making the same, wherein the nanocrystals may have a core/shell structure. (par. [0129]-[0137). The preferred nanocrystals includes CdSe core and shells of ZnS/Cd1-xZnxS (par. [0145]) which would be a type-I quantum dot.
Liu et al. fails to teach a silica coating.
Kurtin teaches a lighting device having luminescent quantum dots dispersed in a housing structure. (Abstract). Kurtin teaches encapsulating the quantum dots in a silica shell (par. [0071]) having a thickness of 3-30 nm. (par.[0078]). Kurtin teaches that encapsulated the quantum dots in silica results in high quantum yields and stability. (par. [0071]-[0072] and [0075]).
It would have been obvious to one of ordinary skill in the art to encapsulate the nanocrystals disclosed in Liu et al. with a silica coating.
One of ordinary skill in the art would have found it obvious to encapsulate the nanocrystals of Liu et al. with a silica coating in order to improve the stability of the quantum dots as well as to improve their water solubility.

Regarding claims 2-3, Liu et al. teaches that the shell thickness can be up to 20 monolayers. (par.[0143]).
Regarding claims 7-10, the structure of the core can be CdSe and the structure of the shell can be of the form Cd1-xZnxS wherein 0 < x ≤ 1. (par. [0145]).
Regarding claims 11-12, Kurtin et al. teaches that the silica shell thickness ranges from 3-30 nm (par. [0078]).
Regarding claim 13, Liu et al. teaches using the quantum dots in combination with a polymer as a host material. (par. [0183]).
Regarding claims 14-15 and 17, Liu et al. teaches that the nanocrystals having the structure ZnS/Cd1-xZnx
 Regarding claim 16, Liu et al. teaches that the content of nanocrystals in the polymer material may be between 0.05 to 5 percent by weight (i.e. 0.5 to 50 mg per g of polymer) (par. [0192]).
Regarding claim 18, Liu et al. teaches that the composition may be used as a solar concentrator. (par. [0298]).
Regarding claim 19, Kurtin et al. teaches using the nanocrystals in a medium on a substrate. (Abstract).
Regarding claim 22, Kurtin et al. teaches that the substrate may be glass. (par. [0108]).

Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. App. Pub. No. 2015/0021548) in view of Kurtin (U.S. App. Pub. No. 2014/0049155), further in view of Reisfeld et al. (U.S. App. Pub. No. 2012/0024345).
Liu and Kurtin et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 20-21 and 23, Liu et al. fails to teach the thickness of a thin film containing the nanocrystals of taught in the reference.
Reisfeld et al. teaches a luminescent solar concentrator having a thickness of at least 10 micrometers for use in solar applications to generate electricity. (Abstract, Fig1 and par. [0005]).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of the layer of the resin material containing the nanocrystals of Liu et al. 
One of ordinary skill in the art would have found it obvious to optimize the thickness of the resin layer in order to form a solar concentrator that would be sufficiently thick for use in a solar cell module in order to generate electricity, based on the teachings of Reisfeld et al. which indicates that thicknesses of at least 10 micrometers are generally desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.